Citation Nr: 0728703	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  02-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected adenocarcinoma of the prostate from August 
1, 2001.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active service from April 1955 to October 
1959 and from December 1959 to December 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board ) on appeal from a March 2002 RO rating action that 
granted service connection for prostate cancer, rated as 100 
percent disabling effective March 16, 2001 but reverting to 
noncompensable effective on August 1, 2001.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in July 2004.  

In July 2005 the RO issued a rating decision that increased 
the evaluation of adenocarcinoma of the prostate to 10 
percent, effective on August 1, 2001.  The same rating 
decision granted special monthly compensation (SMC) for loss 
of use of a creative organ effective March 16, 2001.  

Inasmuch as rating higher than 10 percent is available, and 
inasmuch as a claimant is presumed to be maximum available 
benefit for a given disability, the claim for higher ratings 
as reflected on the title page remains viable on appeal.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2006, the Board issued a decision denying an 
evaluation in excess of 10 percent.  The veteran thereupon 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court), which issued an order in 
July 2007 granting a joint motion to vacate the decision and 
to remand it back to the Board for additional consideration.  

The appeal is being remanded to the RO via the AMC in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  



REMAND

The Court remanded the case for discussion of the reasons and 
bases for denial of a rating in excess of 10 percent, in 
light of the rating criteria for urinary dysfunction as per 
38 C.F.R. § 4.115a.  

The Court pointed out that 38 C.F.R. § 4.115a provides for a 
rating of 10 percent for awakening to void two times per 
night, and 20 percent for awakening to void three to four 
times per night.  

The most recent Supplemental Statement of the Case (SSOC) in 
July 2005 fails to discuss the veteran's most recent VA 
examination in December 2004, which documents that the 
veteran had nocturia two to three times per night.  

On another issue, the Court instructed the Board to review 
whether the December 2004 VA examination fully complied with 
the Board's remand in July 2004, pursuant to Stegall v. West, 
11 Vet. App. 268, 271.  

The Board's remand in July 2004 specifically asked the 
examiner to state whether the veteran's history of renal 
failure was aggravated by the treatment of prostate cancer, 
and the examiner stated in response that brachytherapy 
(radioactive treatment) for cancer had left the veteran with 
residual urinary urgency.  

The Board also specifically asked the examiner to indicate 
whether the veteran's claimed impotence was related to 
prostate cancer, and the examiner stated in response that the 
veteran had been completely impotent since the brachytherapy.  
The subsequent July 2005 rating decision thereupon granted 
SMC for loss of a creative organ.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination in order to determine the 
current severity of the service-
connected prostate cancer, to include 
to the extent any related voiding 
problems.  The claims folder should be 
made available to the examiner for 
review in this regard.  All indicated 
testing should be performed in this 
regard.  The examiner should 
specifically address to what extent the 
veteran may be experiencing nocturia as 
a residual of the prostate cancer or 
treatment thereof.  

2.  Following completion of all indicated 
development, the RO should readjudicate 
the veteran's claim for a rating in 
excess of 10 percent for the service-
connected adenocarcinoma of the prostate, 
specifically considering the observations 
of the December 2004 VA medical examiner 
regarding the veteran's nocturia, in 
light of all the evidence of record.  

If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO should furnish to the veteran and 
his representative a Supplemental 
Statement of the Case (SSOC) and afford 
the an opportunity to respond.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002 & Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  




